Skinner, J.
The question involved in this, case has been thoroughly and ably discussed by counsel, and numerous authorities cited. After carefully collating and examining all those cases, we are of opinion that the court below did not err in refusing the instructions ashed by defendant’s counsel, or in giving those above set out.
All persons using a public highway are bound to use ordinary care to avoid injury to the persons or property of others.
The position, that the least negligence on the part of the plaintiff would excuse the grossest carelessness on the part of the defendant, is' not sustained by the weight of authority is in violation of our sense of justice, and would be prejudicial to the interests of community.
Judgment affirmed.